Case 8:20-cv-00287-JVS-KES Document 252 Filed 06/02/20 Page 1 of 4 Page ID #:16831



    1 Sanjay Bhandari (SBN 181920)
      sbhandari@mcnamarallp.com
    2 Edward Chang (SBN 268204)
      echang@mcnamarallp.com
    3 Cornelia J. B. Gordon (SBN 320207)
      cgordon@mcnamarallp.com
    4 McNamara Smith LLP
      655 West Broadway, Suite 1680
    5 San Diego, California 92101
      Telephone: 619-269-0400
    6 Facsimile: 619-269-0401
    7 Attorneys for Monitor,
      Thomas W. McNamara
    8
    9                      UNITED STATES DISTRICT COURT
   10                           CENTRAL DISTRICT OF CALIFORNIA
   11 FEDERAL TRADE COMMISSION,                       Case No. 8:20-cv-00287-JVS (KESx)
   12                          Plaintiff,             NOTICE OF MONITOR’S
                                                      SECOND INTERIM FEE
   13            v.                                   APPLICATION FOR ORDER
                                                      APPROVING FEES AND
   14 OTA FRANCHISE CORPORATION, a                    EXPENSES OF THE MONITOR
      Nevada Corporation; NEWPORT                     AND HIS PROFESSIONALS
   15 EXCHANGE HOLDINGS, INC., a
      California corporation; NEH SERVICES,           JUDGE:     Hon. James V. Selna
   16 INC., a California corporation; EYAL            CTRM:      10C
      SHACHAR, also known as Eyal Shahar,             DATE:      July 6, 2020
   17 individually and as an officer of OTA           TIME:      1:30 p.m.
      Franchise Corporation, Newport Exchange
   18 Holdings, Inc., and NEH Services, Inc.;
      SAMUEL R. SEIDEN, individually and as
   19 an officer of OTA Franchise Corporation;
      and DARREN KIMOTO, individually,
   20
                          Defendants.
   21
   22
   23            TO THE HONORABLE JAMES V. SELNA, UNITED STATES
   24 DISTRICT COURT JUDGE, AND TO ALL PARTIES AND THEIR
   25 ATTORNEYS OF RECORD:
   26            PLEASE TAKE NOTICE that on July 6, 2020 at 1:30 p.m. in
   27 Courtroom 10C of the United States District Court for the Central District of
   28 California, located at 411 West 4th Street, Santa Ana, California, Thomas W.
                                                 1       Case No. 8:20-cv-00287-JVS (KESx)
                                            MONITOR’S SECOND INTERIM FEE APPLICATION
        4838-5385-1324, v. 1
Case 8:20-cv-00287-JVS-KES Document 252 Filed 06/02/20 Page 2 of 4 Page ID #:16832



    1 McNamara, as Court-appointed Monitor, will present his Second Interim
    2 Application for Order Approving Fees and Expenses of the Monitor and His
    3 Professionals for the period through May 24, 2020.1
    4            Thomas W. McNamara was appointed Monitor of the Monitored Entities2 by
    5 the Preliminary Injunction entered April 2, 2020 (“PI,” ECF No. 130). The PI
    6 authorizes the Monitor to “choose, engage, and employ attorneys, investigators,
    7 and other independent contractors and technical specialists, as the Monitor deems
    8 advisable or necessary in the performance of duties and responsibilities under the
    9 authority granted by this Order.” PI, Section XIII.C, page 20.
   10            The PI also provides that the “Monitor and all personnel hired by the
   11 Monitor as herein authorized, including counsel to the Monitor and accountants,
   12 are entitled to reasonable compensation for the performance of duties pursuant to
   13 this Order and for the cost of actual out-of-pocket expenses incurred by them, from
   14 the assets now held by, in the possession or control of, or which may be received
   15 by, the Monitored Entities or otherwise frozen pursuant to this Order. The Monitor
   16 shall file with the Court and serve on the parties periodic requests for the payment
   17 of such reasonable compensation, with the first such request filed no more than
   18 thirty (30) days after the date of entry of this Order.” PI, Section XVII, page 22.
   19   1
         Due to the COVID-19 pandemic, the Court vacated oral arguments. However,
   20 any party may file a request for hearing by submitting a written request (no more
      than five pages) no later than 5:00 p.m. the day following the scheduled hearing
   21 (i.e., Tuesday, July 7, 2020 at 5:00 p.m.). See
      https://www.cacd.uscourts.gov/honorable-james-v-selna.
   22 2
         “Monitored Entities” are defined as the Corporate Defendants (OTA Franchise
   23 Corporation (also doing business as Online Trading Academy), Newport Exchange
      Holdings, Inc. (also doing business as Online Trading Academy), NEH Services,
   24 Inc. (also doing business as Online Trading Academy), and each of their
      subsidiaries, affiliates, successors, and assigns), as well as any other entity that the
   25 Monitor determines is controlled or owned by any Corporate Defendant or Eyal
      Shachar and (1) conducted any business related to Defendants’ advertising,
   26 marketing, distributing, promoting, or selling of trading or investing training
      programs, (2) commingled or pooled assets with any Corporate Defendant, or
   27 (3) otherwise participated in the transfer of assets stemming from the advertising,
      marketing, distributing, promoting, or selling of trading or investing training
   28 programs. See PI, Definitions, pages 5-7.
                                                 2       Case No. 8:20-cv-00287-JVS (KESx)
                                            MONITOR’S SECOND INTERIM FEE APPLICATION
        4838-5385-1324, v. 1
Case 8:20-cv-00287-JVS-KES Document 252 Filed 06/02/20 Page 3 of 4 Page ID #:16833



    1            The Monitor now submits this Second Interim Fee Application for approval
    2 to pay the following fees and expenses for services during the period through
    3 May 24, 2020: $59,622.00 fees and $121.20 expenses of the Monitor and staff to
    4 be paid to TWM Receiverships, Inc. dba Regulatory Resolutions; $45,738.50 fees
    5 and $139.30 expenses of the Monitor’s counsel, McNamara Smith LLP; and
    6 $3,025.00 fees of Alliance Turnaround Management, Inc., an accounting firm that
    7 the Monitor consulted during the review of OTA’s business plan.
    8            These requested fees and expenses, and the invoices regarding them, are
    9 detailed and reviewed in the Declaration of Thomas W. McNamara filed with this
   10 Application.
   11            This Application is made pursuant to Sections XIII.C and XVII of the PI and
   12 is based upon this Notice of Application, the Declaration of Thomas W.
   13 McNamara, and upon such other pleadings and oral and documentary evidence as
   14 may be presented at or before the time of the hearing on the Application.
   15
   16 Dated: June 2, 2020                       MCNAMARA SMITH LLP
   17
                                                By: /s/ Edward Chang
   18                                             Edward Chang
                                                  Attorneys for Monitor,
   19                                             Thomas W. McNamara
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 3       Case No. 8:20-cv-00287-JVS (KESx)
                                            MONITOR’S SECOND INTERIM FEE APPLICATION
        4838-5385-1324, v. 1
Case 8:20-cv-00287-JVS-KES Document 252 Filed 06/02/20 Page 4 of 4 Page ID #:16834



    1                             CERTIFICATE OF SERVICE
    2         I hereby certify that on the 2nd day of June, 2020, I caused the foregoing to be
    3 electronically filed with the Clerk of the Court using the CM/ECF system, which
    4 will send notification of the filing to all participants in the case who are registered
    5 CM/ECF users.
    6
    7  /s/ Edward Chang
      Edward Chang
    8 Attorney for Monitor,
      Thomas W. McNamara
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                              Case No. 8:20-cv-00287-JVS (KESx)
                                                                    CERTIFICATE OF SERVICE
